     Case 2:19-cv-00313-KJM-DMC Document 45 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                                No. 2:19-CV-0313-KJM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    K. BERLIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Plaintiff’s motion requesting access to the Court’s “E-service

19   pilot program.” ECF No. 44. The Court construes the motion as requesting the ability to file

20   documents electronically. Plaintiff requests access to electronic because prison officials have

21   allegedly unconstitutionally examined and opened his mail. Id. He also appears to request service

22   of his operative third amended complaint. See id. Plaintiff’s motion, in part, also restates

23   allegations found in his complaint, again alleging prison officials have hindered his access to

24   courts and opened his mail. Id.; see ECF No. 43.

25                  Although Plaintiff requests an order permitting him access to electronic filing and

26   alleges interference with his mail, the Court does not construe his motion as a motion for

27   injunctive relief. Plaintiff does not request relief such as a temporary restraining order or

28   preliminary injunction. See id. at 1, 6.
                                                        1
     Case 2:19-cv-00313-KJM-DMC Document 45 Filed 01/22/21 Page 2 of 2


 1                  To the extent that Plaintiff’s motion can be construed as requesting the ability to

 2   file documents electronically, the Local Rules for the United States District Court for the Eastern

 3   District of California address the issue. See L.R. 133(b)(2), 183(c). Local Rule 133 prohibits pro

 4   se parties from utilizing the Court’s electronic filing system except upon leave of Court. L.R.

 5   133(b)(2). Local Rule 183 further requires pro se parties to file documents conventionally unless

 6   the Court grants leave to utilize electronic filing. L.R. 183(c).

 7                  The Court is cognizant of the allegations in Plaintiff’s complaint and in his motion.

 8   However, having filed amended complaints and several motions with the Court, Plaintiff does not

 9   appear to have been precluded from litigating this case or from filing documents conventionally.

10   The Court, accordingly, will deny leave to utilize electronic filing. Plaintiff shall continue to file

11   paper documents conventionally as governed by Local Rules 133 and 183.

12                  Finally, to the extent Plaintiff requests service of the operative third amended

13   complaint, the Court has not yet completed screening of the complaint as required under 28

14   U.S.C. § 1915A. The Court will order service of Plaintiff’s complaint if and when appropriate

15   after the screening process has concluded.

16                  Accordingly, IT IS HEREBY ORDERED that:

17                  1.      Plaintiff motion for leave to file documents electronically is DENIED; and

18                  2.      Plaintiff’s motion for service of the third operative complaint is DENIED.

19

20   Dated: January 21, 2021
                                                             ____________________________________
21                                                           DENNIS M. COTA
22                                                           UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28
                                                         2
